Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 24, 2021 has been entered. Claims 1-5, 8-14 and 17-21 remain pending in the application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claims 1, 8, 9, 10, 17, 18, 19, “shortened crossing path”, and in claims 1, 10, 19, “comparison relative path costs” do not have antecedent basis in the specification. 

Claim Objections
Claims 1, 10, 19 are objected to because of the following informalities:  on the second last line, “based on based on a comparison relative path costs” is grammatically incorrect.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US20180056997A1 to Ohmura et al. (hereinafter, Ohmura) in view of WO2013051081A1 to Matsubara, which was cited by applicant.
Regarding claim 1, Ohmura discloses: A vehicle control device comprising: a crossing vehicle detection sensor configured to detect a crossing vehicle approaching an own vehicle while traveling in an intersecting lane, the intersecting lane being a lane that intersects an own vehicle lane at an intersection at a time the own vehicle approaches the intersection, the crossing vehicle being a vehicle travelling in the intersecting lane; and a controller configured to set a plurality of candidate paths extending from the own vehicle, and assist traveling of the own vehicle based on the plurality of candidate paths, wherein the controller is further configured to set, between the own vehicle and the crossing vehicle, a virtual area that moves with the crossing vehicle and extends in an advancing direction of the crossing vehicle such that no path in the plurality of candidate paths passes through the virtual area {Ohmura: a vehicle control device comprises an object detection section (crossing vehicle detection sensor) for detecting a connection path which is connected to a traveling road, a speed 
Ohmura does not directly disclose: the virtual area extends along an end portion of the first intersecting lane to which the own- vehicle lane is connected, the end portion of the first intersecting lane being defined based on curbstones or a white line of the first intersecting lane, and the virtual area includes a virtual extension along the end portion of the first intersecting lane, of the plurality of candidate paths, replace a crossing path that extends into the virtual area with a shortened crossing path that stops prior to entry into the virtual area. 

    PNG
    media_image1.png
    3124
    2174
    media_image1.png
    Greyscale
Fig. 2 of Ohmura, which is repeated below, illustrates vehicle 1 (own vehicle), vehicle 51 (crossing vehicle), speed distribution area 40 (virtual area) and side road 4 (first intersecting lane).  

Ohmura does not disclose: calculate path costs for respective of the shortened crossing path, and other paths of the plurality of candidate paths, the path costs include a movement cost and a safety cost, such that the controller avoids extra processing load by not calculating path cost of an entirety of the crossing path but only for the shortened crossing path, and the controller determines whether to allow the vehicle to enter the intersection or not based on based on a comparison relative path costs of respective of the plurality of candidate paths.
Matsubara remedies this and teaches that the vehicle driving support system sets a plurality of routes on which the own vehicle is predicted to travel; the total movement cost is the sum of the movement costs of all the cells through which each route (path) passes; when the movement cost is set for each cell of the grid map, the control amount calculation unit 105 selects the route having the lowest total movement cost (lines 97-101, 432-434 of the English Translation)(calculating path cost for portions of the path crossing into the virtual area is not necessary because the own vehicle would stop before reaching the portion to avoid collision; 
It is in the knowledge generally available to one of ordinary skill in the art to compare relative path costs for the candidate paths.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speed distribution area 40 of Ohmura to a virtual area that extends along an end portion of the first intersecting lane in order to expect the travelling path of the crossing vehicle in the intersection, and to incorporate the movement and safety cost calculation features of Matsubara with the described invention of Ohmura in order to avoid unnecessary calculations.
Similar reasoning applies to claims 10, 19.
	Regarding claim 2, which depends from claim 1, Ohmura further discloses: of the plurality of candidate paths, the controller is configured to set at least one candidate path which extends from the own vehicle to a point in front of the virtual area {Ohmura: fig. 2 shows the course R2 (candidate path) that extends from the own vehicle (1) to a point in front of the speed distribution area (40)(virtual area)}.

	Similar reasoning applies to claims 11, 20.
Claims 3-5, 8, 9, 12-14, 17, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of Matsubara and in further view of US20200249674A1 to Dally et al. (hereinafter, Dally).
	Regarding claim 3, which depends from claim 1, Dally teaches: the controller is configured to set the virtual area to have a length that corresponds to a time required for the own vehicle to finish passing through the intersecting lane where the crossing vehicle travels, or a time required for the own vehicle to finish merging into the intersecting lane {Dally: consider the predicted trajectories (length of the virtual area) of other vehicle (crossing vehicle) and utilize those predicted trajectories in determining a path for a present vehicle (the own vehicle) (paragraphs [0021], [0022]); a route planner can select a route, corresponding to intersections, with the length of the merging lane and the aggressiveness (speed) of the other vehicles being variable, the distance or time to the point of entry,  spacing (distance) between oncoming cars (crossing vehicle) and their speed (the scenario considers the distance and time of the own vehicle pasting through an intersection, that is, a time required for the own vehicle to finish passing through the intersecting lane where the crossing vehicle travels, or a time required for the own vehicle to finish merging into the intersecting lane)(paragraphs [0042], [0043])}.  

Similar reasoning applies to claim 12.
Regarding claim 4, which depends from claim 3, Dally teaches: the controller is configured to set the length of the virtual area based on a distance obtained by multiplying a speed of the crossing vehicle by the time required for the own vehicle to finish passing through the intersecting lane where the crossing vehicle travels, or by the time required for the own vehicle to finish merging into the intersecting lane {Dally: the route planner considers the speed of the crossing vehicle and the time for the own vehicle to navigate through the intersection, setting the length of the virtual area, that is, the prediction of the trajectory of the crossing vehicle, is included in the setting of path avoiding collision, (paragraphs [0021], [0022], [0042], [0043])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the route planner of Dally with the described invention of Ohmura in view of Matsubara and Dally in order to choose a path that prevents collision considering the speed of the crossing vehicle and the time for the own vehicle to merge into the lane that does not interfere with the crossing vehicle.
Similar reasoning applies to claim 13. 
the controller is configured to set the virtual area to have a length that corresponds to a time required for the own vehicle to finish passing through the intersecting lane where the crossing vehicle travels, or a time required for the own vehicle to finish merging into the intersecting lane {Dally: paragraphs [0021], [0022], [0042], [0043]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the route planner of Dally with the described invention of Ohmura in view of Matsubara in order to in order to choose a path that prevents collision considering the time for the own vehicle to merge into the lane that does not interfere with the crossing vehicle.
Similar reasoning applies to claim 14. 
Regarding claim 8, which depends from claim 1, Dally teaches: the controller is configured to set the shortened crossing path to terminate before the virtual area such that the own vehicle following the shortened crossing path would stop before entering the virtual area {Dally: to stop an autonomous vehicle, the vehicle makes a specific plan over that time frame (paragraphs [0020]-[0022], [0042], [0043])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the route planner of Dally with the described invention of Ohmura in order to choose stopping and yielding to a crossing vehicle in an intersection. 
Similar reasoning applies to claim 17.
the shortened crossing path has fewer sample points than a candidate path that does not cross the virtual area {Matsubara, lines 97-101, 432-434 of the English Translation: a path not crossing the virtual area is a path completing intersection passing and is longer than a path that stops short of entering the virtual area in the intersection and therefore has fewer cells (sample points)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the movement cost calculation feature of Matsubara with the described invention of Ohmura in view of Dally in order to avoid unnecessary calculation.
Similar reasoning applies to claim 18. 
Regarding claim 21, which depends from claim 1, Dally teaches:  wherein the controller is further configured to calculate a time (te) for the own vehicle to finish passing through the first intersecting lane, set an extension amount of the virtual area based on a speed of the crossing vehicle and the time (te) {Dally, paragraphs [0021], [0022], [0042], [0043]}. 
Ohmura further teaches: initialize a candidate path by extension of a path from a front end of the own vehicle in an advancing direction of the own vehicle, and determine whether the extension of the path from the front end of the own vehicle intersects with the virtual area, and in response to a condition that the extension of the path intersects the virtual area, the controller sets the path to terminate before crossing into the virtual area, and in response to a condition that the extension of the path does not intersect the virtual area, the controller determines whether the length of the path from the front end of the own vehicle reaches a predetermined value before calculating path cost {Ohmura, fig. 2, abstract, paragraphs [0039], [0045]-0047]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the path setting in an intersection feature of Ohmura so that a path is checked before path cost calculation whether the movement cost of the path is likely to be too high [the length of the path from the front end of the own vehicle reaches a predetermined value] even though such course avoids collision, and incorporate the modified feature of Ohmura and the virtual area extending feature of Dally with the described invention of Ohmura in view of Matsubara in order to avoid unnecessary calculations.

Response to Arguments
Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that amended independent claims are not anticipated by Ohmura, 103 rejections are written for the amended claim set with modification of Ohmura.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        



/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661